Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/10/2020.
Claims 1-22 are pending.

Claim Objections and Interpretations
Regarding Claim 13, the phrase “Loading one” is understood as “loading position”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the claim recites in part “at least one support or one package” (emphasis added) in lines 5-6 renders the claim indefinite because it is unclear as to whether this support or package is referring to the previously recited support and package as in claim 1 or a different one. Appropriate correction is required. The claim will be interpreted as the support and package as previously recited in claim 1.
Regarding claim 10, the claim recites in part “when said lower tool is in the packaging position, define a vertically extending virtual size, the base of the lower tool, when in the loading position, is disposed at least partially outside said virtual size” in lines 6-9 (emphasis added) renders the claim indefinite because it is unclear what is meant by “virtual size”. Is the virtual size of the base of the lower tool different from the actual size. The scope of the claim is unclear and therefore the claim is indefinite. Clarification is required. The claim will be read as virtual size of the base is the same with the actual size.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimondi (US 20080120944 A1).
Regarding claim 1, Rimondi discloses An apparatus (Fig. 1) for packaging at least one product disposed on a support (Tray, V), said packaging apparatus comprising: a frame (1), at least one lower tool (10) engaged with the frame (1) and configured to receive one or more supports (V), at least one upper tool (48) configured to engage a film portion (30) with at least one support to make at least one package (V1), wherein the lower tool (10) is movable with respect to the frame (1) at least between: a packaging position (Fig. 12) in which the lower tool (10) is aligned with the upper tool (48, Fig. 12), a loading position (Fig. 10-11), distanced from the packaging position, in which the lower tool (10) is configured to receive said support (V), 
wherein the packaging apparatus comprises at least one barrier (47 and/or 208) configured to intercept the package (V1) during movement of the lower tool (10) from the packaging position to the loading position to enable unloading of the package (v1) from the lower tool (10, Fig. 13-14).
Regarding claim 19, A method of packaging at least one product by the apparatus of claim 1 (See claim rejection above), said method comprising: disposing at least one support (V) supporting at least one product on the lower tool (10) placed in the loading position (Fig. 10), moving the lower tool (10) from the loading position to the packaging position (Figs. 11-12), engaging a film portion (30) with the support (V) to make at least one package (V1), moving the lower tool (10) from the packaging position to the loading position, during which the barrier (47 and/or 208) intercepts the package to enable unloading of the package from the lower tool (10, Fig. 13-14)..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,9-10,12 and 17-22 is/are rejected under 35 U.S.C. 103 as being obvious over Rimondi (US 20080120944 A1) in view of Gorlich et al. (US 5419097-A).
Regarding claim 1, Rimondi discloses An apparatus (Fig. 1) for packaging at least one product disposed on a support (Tray, V), said packaging apparatus comprising: a frame (1), at least one lower tool (10) engaged with the frame (1) and configured to receive one or more supports (V), at least one upper tool (48) configured to engage a film portion (30) with at least one support to make at least one package (V1), wherein the lower tool (10) is movable with respect to the frame (1) at least between: a packaging position (Fig. 12) in which the lower tool (10) is aligned with the upper tool (48, Fig. 12), a loading position (Fig. 10-11), distanced from the packaging position, in which the lower tool (10) is configured to receive said support (V), 
wherein the packaging apparatus comprises at least one barrier (47 and/or 208) configured to intercept the package (V1) during movement of the lower tool (10) from the packaging position to the loading position to enable unloading of the package (v1) from the lower tool (10, Fig. 13-14).
Wherein an argument can be made that Rimondi does not disclose at least one barrier configured to intercept the package during movement of the lower tool from the packaging position to the loading position to enable unloading of the package from the lower tool. Gorlich in a related invention teaches that it is old and well know to provide at least one barrier (132, Fig. 11) configured to intercept the package during movement of the lower tool from the packaging position to the loading position to enable unloading of the package from the lower tool (Figs. 11-12; Col 5 lines 23-37 and Col 6 lines 45-53)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Apparatus of Rimondi to incorporate at least one barrier as taught by Gorlich inorder to laterally push the package (Trays) onto unloading conveyor (Col 6 lines 45-53).
Regarding claim 2, wherein the lower tool (10 of Rimondi) comprises a base (15 of Rimondi) movable between a raised position and a lowered position (Figs. 11 and 13 of Rimondi), wherein: said base (15 of Rimondi), in the lowered position (Fig. 10-11 of Rimondi) and in a condition of use of the packaging apparatus, is configured to dispose at least one support (V) or one package (V1) at a height less than a height of the support itself (At the moment the base contacts the V or V1, The height at which the base 15 disposes the package V1 is less that the height of the package v1, see Fig. 13 of Rimondi) or of the package itself disposed on the base in the raised position, said base (15) is configured to be disposed in the raised position (Fig. 13) during the movement of the lower tool (10) from the packaging position to the loading position (Figs. 11-13), the barrier (47 and/or 208 of Rimondi OR 132 of Gorlich) is configured to contact the package (V1 of Rimondi or 55 of Gorlich) while the package is supported by the base placed in the raised position to enable unloading the lower tool (Fig. 13 of Rimondi or Figs. 11-12 of Gorlich).
Regarding claim 3, wherein the lower tool (10 of Rimondi) is movable along a predetermined operative path (See Figs 11-12 of Rimondi), wherein the barrier (47 and/or 208 of Rimondi OR 132 of Gorlich) is configured to contact the package (V1, Fig. 13) during movement of the lower tool (10 of Rimondi) along a displacement tract of said predetermined operative path (Fig. 13 of Rimondi), along which said lower tool (10 of Rimondi) is configured to move from the packaging position towards the loading position (Figs. 10-13 of Rimondi).
Regarding claim 4, wherein the base (15 of Rimondi) is configured to be disposed at the raised position (Fig. 13) at least for the displacement tract of said predetermined operative path along which said lower tool (10) is configured to move from the packaging position towards the loading position (Figs. 10-13), wherein the barrier (47 and/or 208 of Rimondi OR 132 of Gorlich) is configured to contact the package during the movement of the lower tool towards the loading position, along said displacement tract (Fig. 13 of Rimondi OR Figs. 11-12 of Gorlich).
Regarding claim 5, wherein the base (15 of Rimondi) is configured to remain in the raised position during the movement of the lower tool from the packaging position towards the loading position (Figs. 12-14 of Rimondi).
Regarding claim 6, wherein the base (15 of Rimondi) is configured to be disposed in the lowered position for at least a further displacement tract of said predetermined operative path (Figs. 10-11) along which said lower tool (10) moves from the loading position towards the packaging position, to enable the support (V) to pass through the barrier in order to avoid a contact between the barrier and said support (Figs. 10-13 of Rimondi OR Figs. 11-12 of Gorlich).
Regarding claim 9, wherein the barrier (132 of Gorlich) is stationary with respect to the frame (Fig. 11 of Gorlich) and is configured to contact only the package during the movement of the lower tool defined from the packaging position towards the loading position (Fig. 12 of Gorlich).
Regarding claim 10, wherein: at least the base (15 of Rimondi) of the lower tool (10 of Rimondi), when said lower tool (10 of Rimondi) is in the packaging position and in the conditions of use of the packaging apparatus, is vertically aligned with the upper tool (Fig. 13), said upper tool (48 of Rimondi) and said base of the lower tool (15 of Rimondi), when said lower tool is in the packaging position, define a vertically extending virtual size (Fig. 13 of Rimondi), the base of the lower tool (15 of Rimondi), when in the loading position, is disposed at least partially outside said virtual size (Fig. 1 of Rimondi).
Regarding claim 12, wherein the upper tool and lower tool (48 and 10 of Rimondi), at least in the packaging position (Fig. 10-11), are movable from each other at least between: a distanced condition in which the lower tool (10) and upper tool (48) are configured to enable positioning of at least one film portion (30 of Rimondi) between the support (V of Rimondi) supported by the lower tool (10 of Rimondi) and the upper tool (48 of Rimondi), and at least one approached condition (Fig. 11 of Rimondi)  in which said upper tool (48) and lower tool (10) are configured to enable the film portion to engage the support and define the package (Fig. 10-11 of Rimondi), wherein the base (15) of the lower tool (10) is configured to be disposed in the lowered position (See Fig. 11) during the approached condition between the upper tool and lower tool ([0024] of Rimondi).
Regarding claim 17, Rimondi teaches wherein the lower tool (10) and upper tool (48) are configured to define, in the approached condition (Fig. 11 of Rimondi), a chamber (Fig. 11) in which said support (v) supporting the product and said film portion are housed, said packaging apparatus further comprising at least one of: a blowing system (27) fluidically communicating with said chamber and configured to introduce a gas inside the chamber to define a modified atmosphere environment in the chamber [0018] and [0024].
Rimondi is silent regarding a suctioning system fluidically communicating with said chamber, said suctioning system being configured to remove air from the inside of the chamber in order to define inside the same a pressure less than atmospheric pressure.
Gorlich in a related invention teaches that it is old and well know to provide a suctioning system (130, Fig. 9) fluidically communicating with said chamber, said suctioning system being configured to remove air from the inside of the chamber in order to define inside the same a pressure less than atmospheric pressure (Col 6 lines 3-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Apparatus of Rimondi to incorporate a suctioning system as taught by Gorlich inorder to allow air to be exhausted from the package and extend the life of the packaged food product (Col 6 lines 3-15)
Regarding claim 18, comprising at least one outlet conveyor (58 of Rimondi) placed at the lower tool in the packaging position, said outlet conveyor (58) being configured to receive the package unloaded by the lower tool during the movement of the lower tool from the packaging position to the loading position (Figs 11-13 of Rimondi).
Regarding claim 19, Rimondi teaches a method of packaging at least one product by the apparatus of claim 1 (See claim rejection above), said method comprising: disposing at least one support (V) supporting at least one product on the lower tool (10) placed in the loading position (Fig. 10), moving the lower tool (10) from the loading position to the packaging position (Figs. 11-12), engaging a film portion (30) with the support (V) to make at least one package (V1), moving the lower tool (10) from the packaging position to the loading position (Figs. 10-13).
Wherein an argument can be made that Rimondi does not disclose at least one barrier configured to intercept the package during movement of the lower tool from the packaging position to the loading position to enable unloading of the package from the lower tool. Gorlich in a related invention teaches that it is old and well know to move a lower tool (10) from the packaging position to the loading position, during which the barrier (132, Fig. 11) intercepts the package to enable unloading of the package from the lower tool (Figs. 11-12; Col 5 lines 23-37 and Col 6 lines 45-53)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Apparatus of Rimondi to incorporate at least one barrier as taught by Gorlich in order to laterally push the package (Trays) onto unloading conveyor (Col 6 lines 45-53).
Regarding claim 20, wherein during the step of disposing the support on the lower tool (10), wherein the lower tool (10 of Rimondi) is disposed upstream the barrier (132 of Gorlich) according to the movement direction of the lower tool from the loading position to the packaging position.
Regarding claim 21, wherein the engaging of the film portion (30 of Rimondi) with the support (V) comprises: holding said film portion (30 of Rimondi) by the upper tool (48 of Rimondi) above the respective support (v), heating said film portion held above the respective support, and heat-sealing said film portion tightly to at least one portion of the support to define a housing compartment of the package inside which the product is hosted [0023]-[0024].
Regarding claim 22, wherein following the making of the package, the method further comprises: disposing the lower (10 of Rimondi) and upper tools (48 of Rimondi) in the distanced condition, moving the lower tool from the packaging position to the loading position through the barrier so that the barrier can intercept the package to unload the package from the lower tool (Figs. 10-13 of Rimondi and Figs. 11-12 of Gorlich as modified).

Allowable Subject Matter
Claims 7-8, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of packaging apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731